Case 1:20-cv-24374-BB Document 27 Entered on FLSD Docket 01/13/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-24374-BLOOM

 MARGLLI GALLEGO,

        Plaintiff,

 v.

 IVETTE PEREZ, CARLOS LUFFI,
 RICKY GARCIA, FLAVIO ESCOBAR,
 all individually, and who are all residents
 of the State of Florida,

       Defendants.
 ______________________________/

                UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
             RESPONSE IN OPPOSITION TO DEFENDANT PEREZ AND LUFFI’S
               MOTION TO DISMISS COUNTS I AND II OF THE COMPLAINT

        Plaintiff, MARGLLI GALLEGO (“Ms. Gallego”), respectfully requests an additional 14

 days to file a response in opposition to Defendant Perez and Luffi’s Motion to Dismiss Counts I

 and II of the Complaint, which was filed on December 30, 2020. See [D.E. 22]. In support thereof,

 Ms. Gallego states the following:

        1.      Ms. Gallego filed a Complaint pursuant to 42 U.S.C. 1983 against four Miami-

 Dade County police officers for violating her Fourth Amendment right against unlawful seizures.

 [D.E. 1].

        2.      On December 30, 2020, defendants Luffi and Perez filed a motion to dismiss,

 claiming that they are entitled to qualified immunity. [D.E. 22].

        3.      Unfortunately, undersigned counsel was in Detroit, MI at the time for his paternal

 uncle’s (and father figure) funeral.
Case 1:20-cv-24374-BB Document 27 Entered on FLSD Docket 01/13/2021 Page 2 of 4




        4.      Based on the unfortunate circumstances, undersigned counsel is just now catching

 up on work related issues1 and respectfully requests a 14-day extension of time (i.e. January 27,

 2021) to file a response in opposition to the motion to dismiss.

        5.      Undersigned counsel contacted Ezra Greenberg, Esq. via email on January 11, 2021

 regarding the extension and Mr. Greenberg indicated that he did not object.

                                                   Respectfully Submitted,

                                                   Hilton Napoleon Esq., FBN 17593
                                                   RASCO KLOCK PEREZ NIETO
                                                   2555 Ponce de Leon Blvd., Suite 600
                                                   Coral Gables, Florida 33134
                                                   Telephone: 305.476.7100
                                                   Facsimile: 305.476.7102

                                                   Counsel for the Plaintiff, Marglli Gallego


                                                   By: /s/ Hilton Napoleon, II
                                                           Hilton Napoleon, II

 1
   COVID-19 has disproportionality affected Counsel’s family. In March of 2020, Counsel’s
 father, Hilton Napoleon, Sr., spent 71 days in the hospital fighting against COVID-19. See
 https://www.fox2detroit.com/news/after-71-days-hospitalized-highland-park-police-chief-hilton-
 napoleon-beats-covid-19. The situation was so dire that the hospital allowed counsel’s sister and
 step-mother into the COVID wing of the ICU ward to see Hilton, Sr. one final time because the
 doctors did not believe that he was going to survive. See
 https://www.facebook.com/hilton.napoleonii/posts/10219195680916392. During the same time,
 at least eight other members of counsel’s family contracted COVID-19. See
 https://www.local10.com/news/local/2020/04/13/eight-members-of-south-florida-attorneys-
 family-have-covid-19/. Although many of counsel’s family members were very ill, all of them
 survived. On December 17, 2020, counsel’s only paternal uncle, Benny Napoleon, died from
 COVID-19 (the funeral was held on December 30, 2020). See
 https://www.nytimes.com/2020/12/18/us/benny-napoleon-dead.html. The lead physician who
 treated Benny had also treated Hilton, Sr. After Benny’s death, the physician told the Napoleon
 family that, when Benny first entered the ICU, she (the physician) was extremely concerned
 about his survival based upon what happened to Hilton, Sr. Of great concern to undersigned
 counsel is that Hilton, Sr., counsel’s father, and Benny, counsel’s only paternal uncle, are the two
 men in his family that have the closest DNA to him. One of them died and the other survived
 only by the miraculous grace of God. Counsel’s mind was obviously preoccupied about the
 deaths in his family and about how genetics can contribute to the effects of COVID-19.
Case 1:20-cv-24374-BB Document 27 Entered on FLSD Docket 01/13/2021 Page 3 of 4




                     CERTIFICATE OF GOOD FAITH CONFERENCE

        I hereby certify that on or about January 11, 2021, undersigned counsel conferred with

 opposing counsel regarding an extension of time to file a response to the motion to dismiss and

 opposing counsel indicated that he did not object.

                                                  Hilton Napoleon Esq., FBN 17593
                                                  RASCO KLOCK PEREZ NIETO
                                                  2555 Ponce de Leon Blvd., Suite 600
                                                  Coral Gables, Florida 33134
                                                  Telephone: 305.476.7100
                                                  Facsimile: 305.476.7102

                                                  Counsel for the Plaintiff, Marglli Gallego


                                                  By: /s/ Hilton Napoleon, II
                                                          Hilton Napoleon, II
Case 1:20-cv-24374-BB Document 27 Entered on FLSD Docket 01/13/2021 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 13, 2021, I have filed the foregoing document with

 the Clerk of the Court using the CM/ECF system. I also certify that the foregoing document is

 being served this day on all counsel and parties of record on the attached Service List in the manner

 specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

 other authorized manner for those parties who are not authorized to receive electronically Notices

 of Electronic Filing.

                                                By: /s/ Hilton Napoleon, II
                                                        Hilton Napoleon, II
